Title: From Benjamin Franklin to James Bowdoin, 30 December 1754
From: Franklin, Benjamin
To: Bowdoin, James


Dear Sir
Monday morng Dec. 30. [1754]
The enclos’d I intended to send to London but have not yet sent any Part of it. Some of the Letters being yours, I ought first to have your Permission. When you have perus’d the whole, please to send it after me per Post to Rhodeisland, where I expect to be at least 10 Days. My Compliments to Mrs. Bowdoin, with Thanks for your many Civilities, and hearty Wishes of Happiness to you and yours, concludes from Dear Sir, your obliged and most humble Servant
B Franklin
Mr. Bowdoin
 Addressed: To Mr. James Bowdoin
